FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA ,                 No. 11-50311
                Plaintiff - Appellee,
                                              D.C. No.
                   v.                      3:10-cr-02803-
                                              DMS-1
 JOHN R. MALONEY ,
             Defendant - Appellant.
                                               ORDER


                    Filed May 30, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.